DETAILED ACTION
In response to communications filed 03/17/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0229188) in view of Baghel et al. (US 2018/0049235 A1) hereinafter “Tang” and “Baghel” respectively.

Regarding Claim 1, Tang teaches An operation method of a first communication node (Tang: paragraph 0136 & Figs. 1-4, first vehicle terminal or device) in a communication system supporting Vehicle-to-Everything (V2X) communication (Tang: paragraphs 0132, 0136 & Figs. 1-4, Vehicle to Vehicle (V2V) communication between vehicle terminals), the operation method comprising: 
determining at least one frequency band (Tang: paragraph 0136, terminal device may select a transmission resource (i.e. an available carrier)) for transmission of semi-persistent scheduling (SPS) traffic (Tang: paragraph 0152,  first between the first communication node and a second communication node (Tang: paragraph 0136 & Figs. 1-2, transmission resource (i.e. carrier) for transmission between first terminal and second terminal device through sidelink); 
generating user equipment (UE) assistance information including information indicating the at least one frequency band for the SPS traffic (Tang: paragraph 0142-0144 & Fig. 4, first information including capability information indicating carriers); and 
transmitting the UE assistance information (Tang: paragraph 0142, first information is transmitted to network device) to a base station (Tang: paragraph 0134 & Figs. 1-3, said network device or base station) supporting the V2X communication using a radio resource between the first communication node and the base station (Tang: paragraph 0137 & Fig. 3, transmission of resource on mixed carrier separate of sidelink communication). 
Tang fails to explicitly teach the first communication node determines one frequency band to be used among a plurality of frequency bands to which a SPS configuration is applied for transmitting the SPS traffic.  However, Baghel from an analogous art similarly teaches a UE receiving information indicating one or more indices that correspond to one or more frequency bands of a carrier to be used for scheduling of V2X transmission (Baghel: paragraphs 0028, 0041 & 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to determine frequency bands to be used as 

Regarding Claim 2, Tang-Baghel teaches the respective claim(s) as presented above and further suggests receiving, from the base station, a SPS configuration activation message for a frequency band determined based on the UE assistance information (Tang: paragraph 0149 & Fig. 4, network device transmits second information indicating transmission resources allocated by the network device).

Regarding Claim 3, Tang-Baghel teaches the respective claim(s) as presented above and further suggests wherein the SPS configuration activation message includes information indicating the frequency band to which SPS configuration is applied (Tang: paragraph 0149 & Fig. 4, network device transmits second information indicating transmission resources allocated by the network device).

Regarding Claim 4, Tang-Baghel teaches the respective claim(s) as presented above however fails to explicitly teach wherein the at least one frequency band is determined based on a channel busy ratio (CBR) measured by the first communication node (Tang: paragraph 0168, determine the second transmission resource from the first transmission resource according to at least one of a Channel Busy Ratio).

Regarding Claim 5, Tang-Baghel teaches the respective claim(s) as presented above and further suggests wherein the determining of the at least one frequency band comprises: measuring congestion in a first frequency band used for the V2X communication with the second communication node (Tang: paragraph 0168, determine second transmission based on channel busy ratio, thus teaching congestion in the channel is determined); and
determining the at least one frequency band for transmission of the SPS traffic when the congestion in the first frequency band is greater than or equal to a predetermined threshold (Tang: paragraph 0169, second transmission resource may be determined from the first transmission resource with reference to a CBR of each of the multiple carriers, thus teaching the channel congestion is compared to a specific CBR).

Regarding Claim 6, Tang-Baghel teaches the respective claim(s) as presented above and further suggests the information indicating the at least one frequency band indicates a set of two or more frequency bands (Tang: paragraph 0142, multiple carriers).

Regarding Claim 7, Tang-Baghel teaches the respective claim(s) as presented above and further suggests wherein the information indicating the at least one frequency band is a bitmap indicating an available frequency band for transmission of the SPS traffic among aggregated frequency bands (Tang: paragraph 0146, request for aggregated data transmission on the multiple carriers).

Regarding Claim 8, Tang-Baghel teaches the respective claim(s) as presented above and further suggests further comprising generating a SPS configuration applied to the at least one frequency band (Tang: paragraph 0142-0144 & Fig. 4, first information including capability information indicating carriers),
wherein the SPS configuration is transmitted to the base station using the UE assistance information (Tang: paragraph 0142, first information is transmitted to network device).

Regarding Claim 12. Tang teaches An operation method of a base station (Tang: paragraph 0134 & Figs. 1-3, said network device or base station) in a communication system supporting Vehicle -to-Everything (V2X) communication (Tang: paragraphs 0132, 0136 & Figs. 1-4, Vehicle to Vehicle (V2V) communication between vehicle terminals), the operation method comprising:
receiving, from a first communication node (Tang: paragraph 0136 & Figs. 1-4, first vehicle terminal or device), user equipment (UE) assistance information including information indicating frequency bands to be used (Tang: paragraph 0142-0144 & Fig. 4, network device receives first information including capability information indicating carriers) for transmission of semi-persistent scheduling (SPS) traffic (Tang: paragraph 0152,  first transmission resource is semi-persistent scheduling resource) between the first communication node and a second communication node (Tang: paragraph 0136 & Figs. 1-2, transmission resource (i.e. carrier) for transmission between first terminal and second terminal device through sidelink); 
determining at least one frequency band to which a SPS configuration is applied among the frequency bands indicated by the UE assistance information (Tang: paragraph 0149 & Fig. 4, second information indicating transmission resources based on first information); and
transmitting, to the first communication node, a SPS configuration activation message instructing activation of the SPS configuration for the at least one frequency band (Tang: paragraph 0149 & Fig. 4, network device transmits second information indicating transmission resources allocated by the network device),
wherein the UE assistance information is received through a radio resource between the first communication node and the base station (Tang: paragraph 0137 & Fig. 3, transmission of resource on mixed carrier separate of sidelink communication).  
Tang fails to explicitly teach the first communication node determines one frequency band to be used among a plurality of frequency bands to which a SPS configuration is applied for transmitting the SPS traffic.  However, Baghel from an analogous art similarly teaches a UE receiving information indicating one or more indices that correspond to one or more frequency bands of a carrier to be used for scheduling of V2X transmission (Baghel: paragraphs 0028, 0041 & 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to determine frequency bands to be used as taught by Baghel so as to distribute load between carriers based on available resources.  

Regarding Claim 13, Tang-Baghel teaches the respective claim(s) as presented above and further suggests wherein the SPS configuration activation message includes information indicating the at least one frequency band to which the SPS configuration is applied (Tang: paragraph 0149 & Fig. 4, network device transmits second information indicating transmission resources allocated by the network device).

Regarding Claim 14, Tang-Baghel teaches the respective claim(s) as presented above however fails to explicitly teach wherein the frequency bands for transmission of the SPS traffic are determined based on a channel busy ratio (CBR) measured by the first communication node (Tang: paragraph 0168, determine the second transmission resource from the first transmission resource according to at least one of a Channel Busy Ratio).

Regarding Claim 15, Tang-Baghel teaches the respective claim(s) as presented above and further suggests wherein the information indicating the frequency bands for transmission of the SPS traffic indicates a set of two or more frequency bands (Tang: paragraph 0142, multiple carriers).

Regarding Claim 16, Tang-Baghel teaches the respective claim(s) as presented above and further suggests wherein the information indicating the frequency bands for transmission of the SPS traffic includes a bitmap indicating an available frequency band for transmission of the SPS traffic among aggregated frequency bands (Tang: paragraph 0146, request for aggregated data transmission on the multiple carriers).

Regarding Claim 17, Tang-Baghel teaches the respective claim(s) as presented above and further suggests further comprising generating the SPS configuration to be applied to the at least one frequency band (Tang: paragraph 0149 & Fig. 4, second information indicating transmission resources based on first information),
wherein the SPS configuration is transmitted to the first communication node via the SPS configuration activation message (Tang: paragraph 0149 & Fig. 4, network device transmits second information indicating transmission resources allocated by the network device).

Claims 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang-Baghel in further view of Kim et al. (US 2019/0116608 A1) hereinafter “Kim.”

Regarding Claim 9, Tang-Baghel teaches the respective claim(s) as presented above however fails to explicitly teach representing the frequency bands (as N), a transmission interval (TTIs as T) in a prior communication procedure.  However, Kim in an analogous art similarly teaches a UE receiving multiple SPS configuration information for V2X communication (Kim: paragraphs 0547-0549) and further teaches integers for representing resource set intervals or predetermined time intervals (Kim: paragraphs 0449, 0476-0480 & Tables 21-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding Claim 10, Tang-Baghel teaches the respective claim(s) as presented above however fails to explicitly teach representing the frequency bands (as N), a transmission interval (TTIs as T) in a prior communication procedure and/or a size of data transmitted.  However, Kim in an analogous art similarly teaches a UE receiving multiple SPS configuration information for V2X communication (Kim: paragraphs 0547-0549) and further teaches integers for representing resource set intervals and/or predetermined time intervals (Kim: paragraphs 0449, 0476-0480 & Tables 21-22; see also paragraph 0424, size of SPS resource).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang-Baghel to include the features of representing frequency bands and/or intervals as taught by Kim so as to identify the frequency bands and/or intervals between V2X communications.  

Regarding Claim 11, Tang-Baghel teaches the respective claim(s) as presented above however fails to explicitly teach representing the frequency bands (as N), a transmission interval (TTIs as T) in a prior communication procedure and/or a size of data transmitted.  However, Kim in an analogous art similarly teaches a UE receiving multiple SPS configuration information for V2X communication (Kim: paragraphs 0547-0549) and further teaches integers for representing resource set intervals and/or 

Regarding Claim 18, Tang-Baghel teaches the respective claim(s) as presented above however fails to explicitly teach representing the frequency bands (as N) and a transmission interval (TTIs as T) in a prior communication procedure.  However, Kim in an analogous art similarly teaches a UE receiving multiple SPS configuration information for V2X communication (Kim: paragraphs 0547-0549) and further teaches integers for representing resource set intervals or predetermined time intervals (Kim: paragraphs 0449, 0476-0480 & Tables 21-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang-Baghel to include the features of representing frequency bands and/or intervals as taught by Kim so as to identify the frequency bands and/or intervals between V2X communications.  

Regarding Claim 19, Tang-Baghel teaches the respective claim(s) as presented above however fails to explicitly teach representing the frequency bands (as N), a transmission interval (TTIs as T) in a prior communication procedure and/or a size of data transmitted.  However, Kim in an analogous art similarly teaches a UE receiving 

Regarding Claim 20, Tang-Baghel teaches the respective claim(s) as presented above however fails to explicitly teach representing the frequency bands (as N), a transmission interval (TTIs as T) in a prior communication procedure and/or a size of data transmitted.  However, Kim in an analogous art similarly teaches a UE receiving multiple SPS configuration information for V2X communication (Kim: paragraphs 0547-0549) and further teaches integers for representing resource set intervals and/or predetermined time intervals (Kim: paragraphs 0449, 0476-0480 & Tables 21-22; see also paragraph 0424, size of SPS resource).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang-Baghel to include the features of representing frequency bands and/or intervals as taught by Kim so as to identify the frequency bands and/or intervals between V2X communications.  

Response to Arguments
 Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468